Filed 8/14/18

                              CALIFORNIA COURT OF APPEAL
                            FIRST APPELLATE DISTRICT
                                  DIVISION FOUR



DAVID LACAGNINA,
  Plaintiff and Appellant,
  v.
COMPREHEND SYSTEMS, INC., et al.,
  Defendants and Respondents.

A147559
San Mateo County
Sup. Ct. No. CIV528251

BY THE COURT:

       Due to a typographical error on page 24 of this court’s August 3, 2018 opinion,
which has been certified for partial publication, the name for counsel for appellant is
incorrectly spelled as Steven F. Henry.

        The correct spelling is Stephen F. Henry. Thus, line 3 on page 24 should read:

Counsel for Appellant:             Stephen F. Henry.



Date:________________________          ________________________________P.J.
Trial Court:                                San Mateo County Superior Court

Trial Judge:                                Hon. Steven L. Dylina

Counsel for Appellant:                      Stephen F. Henry

Counsel for Respondent:                     Gordon & Rees, Don Willenburg, Michael A.
                                            Laurenson




Lacagnina v. Comprehend Systems, Inc. (A147559)